Citation Nr: 0017122	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-33 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	[redacted], wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service during the Vietnam Era from 
March 1967 to February 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in November 1996 which denied, in 
pertinent part, service connection for depression, post-
traumatic stress disorder (PTSD), and a permanent and total 
disability rating for pension purposes.  

In October 1998 the Board denied service connection for 
depression and for PTSD on the basis that those claims were 
not well grounded.  The Board also remanded the claim of a 
permanent and total disability rating for pension purposes 
for a VA audiometric examination, noting that the veteran was 
claiming service connection for an ear problem, referred to 
in the December 1997 correspondence accepted in lieu of VA 
Form 9, as a hearing loss.  However, a March 2000 rating 
action denied service connection for an ear problem as not 
well grounded but no NOD was filed as to that denial nor a 
substantive appeal filed within 60 days after the March 2000 
SSOC as to that issue.  Accordingly, the claim for service 
connection for hearing loss, claimed as an ear problem, is 
not before the Board.  

The veteran did not report for the VA physical examination 
scheduled in January 2000.  VA regulations provide that when 
a claimant fails to report for a scheduled medical 
examination without good cause the claim for pension benefits 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (1999).  It is not shown that the 
veteran was notified of the consequences of his failure to 
report for the examination.  

Following the October 1998 Board remand, the RO did not 
readjudicate the pension claim setting forth an explanation 
of the RO's deliberations under the 'average person" and 
"unemployability" standards, as instructed in the remand.  

In Brown v. Derwinski, 2 Vet. App. 444 (1992) it was held 
that a permanent and total disability for pension purposes 
can be shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  

The two ways that permanent and total disability can be shown 
under the law are as follows:  (1) the veteran must be 
unemployable as a result of a lifetime disability (i.e., the 
"subjective" standard, which is based on disabilities, age, 
occupational background, and other related factors of the 
individual veteran whose claim is being adjudicated) or, even 
if not unemployable, (2) the veteran must suffer from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (i.e., the "objective" 
standard, which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 38 
C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19 (1999); Brown, 2 Vet. App. at 446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the rating board should refer the claim to the adjudication 
officer for consideration of entitlement to a permanent and 
total disability rating on an extra-schedular basis under 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective standard).  
See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
(whether a permanent and total disability rating could have 
been assigned on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2) should have been considered).  Finally, the 
Board observes that evaluations for service-connected 
disabilities may be combined with evaluations for 
disabilities not shown to be service connected and not the 
result of the veteran's willful misconduct.  38 C.F.R. 
§ 3.323(b)(2) (1999).  

In this regard, "a remand [by the Court or the Board] 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders . . . a remand 
[] imposes upon [VA] a concomitant duty to ensure compliance 
with the terms of the remand [and] [i]t matters not that the 
agencies of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, examinations, and 
medical opinions are not under the Board as part of a 
vertical chain of command which would subject them to the 
direct mandates of the Board."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In the February 1997 NOD there was a reference to the veteran 
having been rated 100 percent disabled by the Social Security 
Administration (SSA) due to psychiatric disability.  However, 
records thereof are not on file.  It was held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992) that VA should obtain 
records from other Federal agencies, including the SSA, when 
the VA has notice of the existence of such records.  In 
Martin v. Brown, 4 Vet. App. 136 (1993) it was held that not 
only must the final SSA decision be obtained, but all records 
upon which a disability adjudication was based must also be 
obtained.  Thus, the RO must request complete copies of the 
SSA records utilized in awarding the veteran disability 
benefits.  

Accordingly, to fulfill the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991) and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
RO for the following development: 

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for all of his disabilities 
since military service.  The RO should 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  If any 
private treatment is reported and the 
records are not obtained, the veteran 
and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1999).

2.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
also obtain all the records from the SSA 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already 
on file, that fact should be annotated 
in the claims folder.  Any other records 
should be associated with the claims 
folder.

3.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and severity of any ear 
disability.  All pertinent complaints or 
symptoms having a medical cause should 
be covered by a definite diagnosis.  All 
indicated diagnostic tests and 
procedures, including audiometric 
testing, should be accomplished.  All 
disability should be evaluated in 
relation to its history, with emphasis 
upon the limitation of activity, to 
include employability, imposed by the 
disorder in light of the whole recorded 
history.  The claims folder should be 
made available to the examiner prior to 
the examination.  The veteran is advised 
that failure to cooperate by reporting 
for examinations may result in the 
denial of his claim.  See 38 C.F.R. 
§ 3.655.   

4.  Following completion of the above 
actions, the RO should readjudicate the 
claim in light of the additionally 
obtained evidence.  If the veteran 
reports for the VA audiology 
examination, a new rating should be 
prepared to ensure that each of the 
veteran's disabilities has been assigned 
a rating under the Rating Schedule, to 
include rating under any recent 
revisions.  To this end, the RO should 
then consider the "average person" 
test provided under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1999), if applicable.  Talley, 
supra; Brown, supra.  

If the pension claim remains denied, the 
RO should consider whether both the 
percentage requirements and the 
permanency requirement are met, and if 
so, whether the veteran is unemployable 
as a result of "lifetime" 
disabilities.  Brown, 2 Vet. App. at 
497.  

5.  If the pension claim remains denied, 
an SSOC should be furnished to the 
veteran and his representative, 
containing an explanation of RO's latest 
deliberations under all of the foregoing 
criteria of the "average person" and 
"unemployability" standards.  The 
supplemental statement of the case 
should also contain the criteria of the 
Rating Schedule under which each of the 
veteran's rating disabilities has been 
evaluated.  


"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


